UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THE MEDICAL SOCIETY OF THE
 STATE OF NEW YORK,
                      Plaintiff,                               16-CV-5265 (JPO)

                    -v-                                              ORDER

 UNITEDHEALTH GROUP INC., et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       On April 2, 2020, Defendants filed a request that Attorneys Gregory F. Jacob and

Danielle C. Gray be allowed to withdraw as counsel because they are no longer employed by

O’Melveny & Myers LLP. (Dkt. No. 217.)

       Accordingly, the request to withdraw is GRANTED. The Clerk of Court is directed to

terminate Attorneys Gregory F. Jacob and Danielle C. Gray as counsel for the Defendants.

       SO ORDERED.

Dated: April 3, 2020
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge
